     CASE 0:16-cr-00334-JNE-KMM Document 111 Filed 12/13/18 Page 1 of 1



                         UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA

UNITED STATES OF AMERICA,               )    Criminal No. 16-334(1) (JNE/KMM)
                                        )
                          Plaintiff,    )    DEFENDANT’S MOTION FOR
           v.                           )    EXTENSION OF TIME TO FILE
                                        )    OBJECTIONS TO PRESENTENCE
PAUL R. HANSMEIER,                      )    REPORT
                                        )
                        Defendant.


       The defendant, Paul R. Hansmeier, by and through his attorney, respectfully

moves the Court for an order extending the time limits under the Local Rules in which

correspondence and pleadings with respect to sentencing procedures are due. Objections

to the report are due December 14, 2018 and counsel is requesting until January 4, 2019

to file her objections. Counsel and Mr. Hansmeier have read and reviewed the PSR. In an

attempt to resolve some of the objections, counsel needs additional time to review

discovery and confer with the government. As such, counsel respectfully requests a

continuance to file her objections.



Dated: December 13, 2018                     Respectfully submitted,

                                             s/Manny K. Atwal

                                             MANNY K. ATWAL
                                             Attorney ID No. 282029
                                             Attorney for Defendant
                                             107 U.S. Courthouse
                                             300 South Fourth Street
                                             Minneapolis, MN 55415
